Case 3:16-cv-01248-MMH-PDB Document 112 Filed 09/16/19 Page 1 of 3 PageID 1281



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


     UNITED STATES OF AMERICA,

                   Plaintiff,
                                                                 Case No. 3:16-cv-1248-J-34PDB
     v.

     ROBERT SCHOENFELD, as distributee of
     the Estate of Steven Schoenfeld,

                   Defendant.
                                                  /


                                               ORDER

            THIS CAUSE is before the Court on Defendant Robert Schoenfeld’s amended

     answer and affirmative defenses. See Defendant’s Amendment to Answer to Amended

     Complaint and Affirmative Defenses (Doc. 111; Amended Answer), filed on August 30,

     2019. Rule 8, Federal Rules of Civil Procedure (Rule(s)), requires that a party responding

     to a pleading “state in short and plain terms its defenses to each claim asserted against

     it[.]” Fed. R. Civ. Pro. 8(b). “Each allegation must be simple, concise, and direct.” Fed. R.

     Civ. Pro. 8(d). Pursuant to Rule 12, a court may, on its own initiative, “strike from a pleading

     an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”

     Fed. R. Civ. P. 12(f).

            In his first affirmative defense, Robert Schoenfeld asserts that Steven Schoenfeld’s

     failure to report his foreign bank account was not willful. 1 See Amended Answer at 9-11.



            1
              The Court laid out the facts of this case, including the foreign bank account reporting
     requirements, in its Order denying Robert Schoenfeld’s motion for partial summary judgment, and
     the Court will not repeat that information here. See June 25, 2019 Order (Doc. 74).
Case 3:16-cv-01248-MMH-PDB Document 112 Filed 09/16/19 Page 2 of 3 PageID 1282



     In support of his affirmative defense, Robert Schoenfeld includes lengthy legal argument

     and case citations—material proper in legal memoranda, but almost never proper in a

     pleading. Indeed, both affirmative defenses read more like a motion to dismiss. As such,

     the Court concludes that paragraphs 2 through 16 of the first affirmative defense are due

     to be stricken. 2

            In his second affirmative defense, Robert Schoenfeld asserts that the government’s

     “agency theory of liability is improper.” Id. at 11. In particular, Robert Schoenfeld argues

     that the government will be unable to establish an agency relationship between him and

     Steven Schoenfeld, and, therefore, none of Robert Schoenfeld’s actions may be attributed

     to Steven Schoenfeld. Id. at 11-18. Upon review, the Court concludes that the second

     affirmative defense merely disputes the government’s ability to prove that Robert

     Schoenfeld was an agent of Steven Schoenfeld. As such, the Court determines it to be a

     denial rather than a true affirmative defense. See Losada v. Norwegian (Bahamas) Ltd.,

     296 F.R.D. 688, 690 (S.D. Fla. 2013) (“An affirmative defense is a defense which admits

     the essential facts of a complaint and sets up other facts in justification or avoidance. A

     defense which points out a defect in the plaintiff's prima facie case is not an affirmative

     defense. Affirmative defenses which simply deny the complaint’s allegations are also not

     affirmative defenses.” (internal quotation marks and citations omitted)). Thus, the Court

     finds that Robert Schoenfeld’s entire second affirmative defense is due to be stricken. 3


            2
                Because lack of willfulness is an appropriate affirmative defense in this case, the Court
     will not strike the entire first affirmative defense.
              3
                Courts in this circuit have suggested that when an affirmative defense is actually a denial,
     the proper course is to treat the affirmative defense as a specific denial rather than to strike it. See,
     e.g., Losada, 296 F.R.D. at 691 (collecting cases). However, because Robert Schoenfeld’s second
     affirmative defense also improperly contains legal argument and case citations, the Court is not
     inclined to follow that course here. Regardless, the Court and the government are on notice of
     Robert Schoenfeld’s intent to dispute that he acted as Steven Schoenfeld’s agent.


                                                        2
Case 3:16-cv-01248-MMH-PDB Document 112 Filed 09/16/19 Page 3 of 3 PageID 1283



            Accordingly, it is

            ORDERED:

            Paragraphs 2 through 16 of Robert Schoenfeld’s first affirmative defense and Robert

     Schoenfeld’s entire second affirmative defense are STRICKEN.

            DONE AND ORDERED in Jacksonville, Florida, on September 16, 2019.




     lc23

     Copies to:
     Counsel of Record




                                                 3
